DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation “a second electric vehicle” in Line 1.
Claim 1 recites the limitation “a second electric vehicle” in Line 8.
It is unclear if the second electric vehicle recited in Claim 5 is the same as the second electric vehicle recited in Claim 1 or another vehicle.
For the purpose of examination the limitation of Claim 5 is interpreted as: the second electric vehicle. 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 11 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cafeo et al. (2019/0366831).
Cafeo teaches a method for requesting power for charging an electric vehicle using a computing 5device, the method comprising: determining a current location of the computing device (402) (Par.77-78) (Fig.5); determining an amount of power requested by a user of the computing device (402) for charging the electric vehicle (Par.77-78); locating a plurality of mobile charging stations (sellers) within a predefined geographic distance 10from the current location of the computing device (402) (Par.80); receiving a price for the amount of power from each of the plurality of mobile charging stations (sellers) (Par.79); providing on a display of the computing device (402) (Fig.6), selectable options to purchase the amount of power (Par.80), wherein each selectable option is associated with one mobile charging station 15of the plurality of mobile charging .  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Pogorelik (2019/0047427) and Hyde et al. (2014/0088804).
Claim 1: Pogorelik teaches receiving electrical power from a source (112) (Par.32) (Fig.1);  5storing at least a portion of the electrical power in a storage system (battery pack) connected to a first electric vehicle (Par.32); generating parameters for selling a portion of the stored electrical power from the first electric vehicle (donor vehicle), wherein the parameters include a price (payment for the charge), a location (driving distance), and information about the source (available charging stations) 
Pogorelik does not explicitly teach the request comprising a first amount of electrical power; the response to the request confirming that the first amount of electrical power is available from the first electric vehicle.
Hyde teaches receiving a request from a second electric vehicle to purchase a first amount of electrical power (quantity of electrical power) (Par.24); responding to the request and confirming that the first amount of electrical power is available from a first electric vehicle (Par.33); and providing the first amount of electrical power to the second electric vehicle directly from the first electric vehicle (Par.66) (Fig.10).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Hyde in the system of Pogorelik to have had ensured an amount of energy remains in the first vehicle once the transfer of electrical power is complete (Par.27) thereby not depleting the power of the selling vehicle.
Claim 2: Pogorelik and Hyde teach the limitations of claim 1 as disclosed above. Pogorelik teaches the source is an electrical grid (mains power line) (Par.32).  
Claim 4: Pogorelik and Hyde teach the limitations of claim 1 as disclosed above. Pogorelik does not explicitly teach generating parameters for selling a portion of the stored electrical power includes determining the price based on a time period specified in the request.  
Hyde discloses generating parameters for selling a portion of stored electric power includes determining the price based on a time period (transfer time) (Par.27) specified in the request (Par.31).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Hyde in the system of Pogorelik to have had determined an acceptable match for the transfer of charge based on predetermined criteria, such as price and transfer time, from a seller and a buyer (Par.36-37).
Claim 6: Pogorelik and Hyde teach the limitations of claim 1 as disclosed above. Pogorelik teaches the request includes a location and providing a first 15amount of electrical power to the second electric vehicle (receiving vehicle) directly from the first electric vehicle (donating vehicle) occurs proximate to the location (Par.30) (Fig.2).  

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Pogorelik (2019/0047427) and Hyde et al. (2014/0088804) as applied to claim 1 above, and further in view of Parks et al. (2016/0238633).
Claim 3: Pogorelik and Hyde teach the limitations of claim 1 as disclosed above. Pogorelik does not explicitly teach generating parameters for selling a portion of the stored electrical power includes collecting data regarding a weather condition, energy prices, and energy demand, and using the collected data to generate the price. 

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Parks in the system of Pogorelik to have had taken into consideration parameters that may affect energy supply when determining a price (Par.66).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Pogorelik (2019/0047427) and Hyde et al. (2014/0088804) as applied to claim 1 above, and further in view of Sun et al. (2019/0172159).
Claim 5: Pogorelik and Hyde teach the limitations of claim 1 as disclosed above. Pogorelik does not explicitly teach after receiving a request from the second electric vehicle to purchase a first amount of electrical power, determining whether the request requires a first 10type of source; and when the request requires a first type of source, using the information about the source to determine whether the source is associated with the first type of source.  
Sun teaches determining whether a request to purchase electrical power requires a first 10type of source (Par.57); and when the request requires a first type of source, using information about the source to determine whether the source is associated with the first type of source (Par.58).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Sun in the system of Pogorelik to have .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Pogorelik (2019/0047427) and Hyde et al. (2014/0088804) as applied to claim 1 above, and further in view of Dunlap et al. (2009/0177595).
Claim 7: Pogorelik and Hyde teach the limitations of claim 1 as disclosed above. Pogorelik does not explicitly teach providing the first amount of electrical power to the second electric vehicle directly from the first electric vehicle includes using a meter to measure 20the first amount of electrical power as it is provided, and calculating a value of the first amount of electrical power includes using a measurement of the meter to calculate the value.  
Dunlap discloses providing a first amount of electrical power to a second electric vehicle from a first electric vehicle includes using a meter (22) to measure the first amount of electrical power as it is provided (Par.28) (Fig.2), and calculating a value of the first amount of electrical power includes using a measurement of the meter (22) to calculate the value (Par.43).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had calculated a value of a first amount of electrical power provided using a measurement from a meter in the system of Pogorelik as taught in Dunlap to have had received accurate payment according to the amount of power transferred (Par.43).

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Cafeo et al. (2019/0366831), Prosser et al. (2012/0299531) and Hyde et al. (2014/0088804).
Claim 8: Cafeo teaches a portable charging station associated with a first electric vehicle, comprising: a charging interface (charge port) configured for connecting the portable charging station directly to a second electric vehicle (Par.74); a meter configured for measuring electrical power provided by the portable charging 5station to the second electric vehicle (Par.98, Determining the amount of energy transferred); and a communication interface configured for communications with a system that includes a first user device (403) associated with the first electric vehicle, a second user device (402) associated with the second electric vehicle, and a central system (401) (Par.77) (Fig.5), wherein the communications with the system include: 10a request from the second user device (402) requesting a purchase of a first amount of electrical power from the portable charging station (Par.77); a response from the first user device (403) confirming that the first amount of electrical power is available from the portable charging station (Par.79). 
Cafeo does not explicitly teach a solar array mounted to the first electric vehicle;25Attorney Docket No.: 035361-1152223 a storage system connected to the solar array.
Prosser teaches a portable charging station associated with a first electric vehicle (1400) (Fig.14A), comprising: a charging interface (1416) configured for connecting the portable charging station directly to a second electric vehicle (Par.164); a solar array (solar panels) mounted to the first electric vehicle (1400) (Par.159); and25Attorney Docket No.: 035361-1152223 a storage system (1406) connected to the solar array (solar panels) (Par.159-160)(Fig.14A).

Cafeo does not explicitly teach a report from the portable charging station to the central system indicating an 15actual amount of electrical power provided to the second electric vehicle from the portable charging station or a value of the electrical power provided to the second electric vehicle from the portable charging station, wherein the report is based on measurements by the meter.  
Hyde teaches a portable charging station associated with a first electric vehicle (1010) (Fig.10), comprising: a charging interface (1030) configured for connecting the portable charging station directly to a second electric vehicle (1020) (Par.66); a meter (monitoring subsystem) configured for measuring electrical power (quantity of electrical energy) provided by the portable charging 5station (1010) to the second electric vehicle (1020) (Par.49); and a report from the portable charging station (1010) to a central system indicating an 15actual amount of electrical power provided (quantity of electrical power transferred) to the second electric vehicle (1020) from the portable charging station (1010) (Par.52), wherein the report is based on measurements by the meter (monitoring subsystem) (Par.52).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Hyde in the system of Cafeo to have had determined a discrepancy in the amount of electrical power that might indicate a problem with the power transfer (Par.49).
Claim 9: Cafeo, Prosser and Hyde teach the limitations of claim 8 as disclosed above. Cafeo teaches the charging interface (1333) includes cables (Par.98, Charge connector connected to the charge port.).  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Cafeo et al. (2019/0366831), Prosser et al. (2012/0299531) and Hyde et al. (2014/0088804) as applied to claim 8 above, and further in view of Pogorelik (2019/0047427).
Claim 10: Cafeo, Prosser and Hyde teach the limitations of claim 8 as disclosed above. Cafeo discloses ending the process when the amount of energy transferred satisfies the first amount of electrical power specified in the response (Par.98). 
Cafeo does not explicitly teach the charging interface includes a disconnect switch and the communications with the system include an instruction to operate the 26Attorney Docket No.: 035361-1152223 disconnect switch to disconnect the portable charging station from the second electric vehicle once the first amount of electrical power is provided.  
Pogorelik discloses a charging interface (306) includes a disconnect switch and the communications with a system include an instruction to operate the 26Attorney Docket No.: 035361-1152223disconnect switch to disconnect a portable charging station associated with a first vehicle (donor vehicle) from a second electric vehicle (recipient vehicle) (Fig.3, 392) once a first amount of electrical power is provided (Par.36).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Pogorelik in the system of Cafeo to have had disconnected the vehicles and stopped the transfer of power once a proper .

Claims 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Cafeo et al. (2019/0366831) as applied to claim 11 above, and further in view of Hyde et al. (2014/0088804).
Claim 12: Cafeo teaches the limitations of claim 11 as disclosed above. Cafeo does not explicitly teach the user requests a power charge rate in addition to the amount of power, and locating a plurality of mobile charging stations includes identifying mobile charging stations capable of providing the requested power charge rate and the requested 27Attorney Docket No.: 035361-1152223 amount of power, and wherein the selectable options include mobile charging stations that can provide both the requested power charge rate and the requested amount of power.  
Hyde teaches a user requests a power charge rate (transfer rate) in addition to an amount of power (quantity of electrical energy), and locating a plurality of mobile charging stations includes identifying mobile charging stations capable of providing the requested power charge rate (transfer rate) and the requested27Attorney Docket No.: 035361-1152223 amount of power (quantity of electrical energy) (Par.35), and wherein the selectable options (201) include mobile charging stations that can provide both the requested power charge rate (transfer rate) and the requested amount of power (quantity) (Par.58-59) (Fig.2).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Hyde in the system of Cafeo to have 
Claim 15: Cafeo teaches the limitations of claim 11 as disclosed above. Cafeo teaches determining pricing for the amount of power requested by the user (Par.79); receiving location information from each of the plurality of mobile charging stations (sellers) (Par.79). 
Cafeo does not explicitly teach 28Attorney Docket No.: 035361-1152223determining the selectable options based on the price for the amount of power received from the plurality of mobile charging stations, a pricing criteria, and the received location information. 
Hyde teaches determining selectable options based on the price for the amount of power received from the plurality of mobile charging stations (Par.30), a pricing criteria (Par.37), and the received location information (Par.30).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Hyde in the system of Cafeo to have had selected compatible mobile charging stations with the vehicle requiring charge to maximize a transfer rate and minimize loss of electrical energy during transfer (Par.47).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Cafeo et al. (2019/0366831) as applied to claim 11 above, and further in view of Miller et al. (2017/0168493).
Claim 13: Cafeo teaches the limitations of claim 11 as disclosed above. Cafeo teaches further comprising: 5monitoring the amount of power provided from the first mobile charging station to the electric vehicle (Par.98).

Miller teaches after an electric vehicle receives an amount of power from a first charging station (Par.58, Charging process complete.) (Fig.7, 703), collecting feedback information from the user of the electric vehicle (Par.58) (Fig.7, 705); and displaying the feedback information in a subsequent selectable option associated with 10the first mobile charging station (Par.60) (Fig.7, 713).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Miller in the system of Cafeo to have had assisted a user in selecting a charging station (Par.60) based on previous users experience.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Cafeo et al. (2019/0366831) as applied to claim 11 above, and further in view of Ricci (2017/0138758) and Sun et al. (2019/0172159).
Claim 14: Cafeo teaches the limitations of claim 11 as disclosed above. Cafeo does not explicitly teach receiving an indication of a power source associated with each respective mobile charging station; and 15determining a type of power source requested by the user of the computing device, wherein the type of power source is a renewable power source, wherein determining the selectable options, includes identifying mobile charging stations associated with the renewable power source.  

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Ricci in the system of Cafeo to have had listed power sources available that a user of the vehicle may wish to support such as renewable power sources if the user is an environmentalist (Par.162).
The combination of Cafeo and Ricci do not explicitly teach determining a type of power source requested by the user.
Sun teaches determining whether a request from a user to purchase electrical power requires a first 10type of source (Par.57); and 15determining the type of power source is a renewable power source (Par.57-58).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Sun in the combination to have had satisfied a user’s request for a source type such as a source that reduces an ecological footprint while charging of electric vehicles (Par.77) and limited the options to only the source type preferred by the user (Par.57-58).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHALI ALEJANDRA TORRES RUIZ whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHALI A TORRES RUIZ/Examiner, Art Unit 2859 

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859
April 28, 2021